Title: To James Madison from Tench Coxe, 6 April 1790
From: Coxe, Tench
To: Madison, James


Dear SirApril 6th. 1790
I have the pleasure to enclose you a further consideration of the affairs of R. Island—and two of the papers of which I sent the origls. to Col. H. You will see they will be objects of treaty & consequently must require to be reserved. That which relates to our Navigation is comprized in sixty pages & I have not any person to copy it at this time. In haste yr. respectful & obedt. Servt.
Tench Coxe
